Dec 16 2015 01;46Din                       P001




                                                                                              *




                               COURT OP APPEALS CAUSe NO. 04-1S-00697-CV

                                   TRIAL COURT CAUSE NO. CV-15-D000318

                                                                                                                «
                                                                                                           VS




 Janette Suzanne Clark. Appellant                   §                        FOURTH COURT OF APPEALS
 V.
                                                    §                        300 Dolorosa, Suite 3200

 Samuel David Clark. Appellee                       §                        San Antonio, Texas782QS-3037



                               Motion to Dismiss Cause No. 04-15-00697-CV

 Since Appellant, though well below the U.S. Poverty Guidelines of indigence, has been denied indigent
 status by the 198*'' District Trial Court, Appellant wishes to dismiss her appeal. She further begs for
 mercy from the Trial Court and the Appellate Court to reduce or dismiss the costs accrued by her appeal
 and in the case of no dismissal, she requests small monthly payments be allowed to pay the fees
 Incurred. Appellant cannot procure proper council becauseofher indigent status and is unable to
 represent herself due to inadequate knowledge and long standing health issues. Appellant would like to
state that she is not gulity ofthe accusations ofAppellee and that she wishes never to have any contact
with him again.



                                                           Respectfullysubmitted,

                                                           December 16,2015/

                                                                                                                          'Z-

                                                                                                                      '•T'rn
                                                                                                           er


                                                            ro Se Appelpnt
                                                                                                           ^ m
Cc;                                                                                                                        Is®
                                                                                                  Co
Samuel David aark
                                                                                                                    ro
                                                                                                                    •••
                                                                                                                    tj9
ByUSPS                                                                                                               XT


198* District Court

By Fax